Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-4, 7, 11-12, 23, and 25- 29 are presented for examination on the merits for patentability as they read upon the elected subject matter. Claims 13-14, 16, 21-22, and 30-31, directed to non-elected invention, are withdrawn. 
Priority
This application, 16093616, filed 10/12/2018 is a national stage entry of PCT/IB2017/000638, with an International Filing Date: 04/18/2017, which claims priority from Provisional Application 62/324,795, filed 04/19/2016.
Information Disclosure Statement
The information disclosure statements submitted on 04/14/2021 was filed after the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Arguments filed on March 5, 2021
Applicant traverses the 103 rejection of Claims 1-2, 4, 7, 25-26, and 28-29 over Burke, asserting that Burke is silent as to a composition "suitable for ophthalmic administration in a pharmaceutical dosage form" as is recited in Claim 1. Applicant asserts that Burke discloses a dermatologic treatment for "hyperkeratosis of the stratum corneum" using L-selenomethionine and that a person of skill in the art would understand that the stratum corneum ends at the muco-Application No. 16/093,616Attorney Docket No.: 46968-706.831Response to the Non-Final Office Action date December 7, 2020for why one of the skill in the art would be motivated to apply a selenium-containing amino acid in an ophthalmic application. 
In response, the Examiner first notes that Applicant cites a reference that is not submitted in the Information Disclosure Statement. Per MPE 704.14 (b), Art that is submitted in response to a 37 CFR 1.105 requirement must be considered, at least to the extent that art submitted with an Information Disclosure Statement under 37 CFR 1.97 and 1.98 is considered….If the applicant provides no such list, there is no requirement for the examiner to prepare such a list or otherwise make the submitted art of record unless the examiner relies on such art in a rejection.”
Additionally, there is no evidence on the record that a person skilled in the art would understand that “ophthalmic administration” will have the particular limited meaning the Applicant claims, and that Burke’s teaching does not fall within that meaning. It is known in the art that “ophthalmic preparations” are specialized dosage forms designed to be instilled onto the external surface of the eye (topical), administered inside the eye (intraocular) or adjacent to it (periocular), or used in conjunction with an ophthalmic device (Chowhan, M. et al. Remington, 2012: 541, L. Col. 1st paragraph). Therefore, the administration encompasses Burke’s administration method. Most importantly, the instant claim only requires “suitable for topical ophthalmic administration”. The claim is drawn to composition of matter, not method, therefore the prior art does not need to teach the application of the composition.  The phrase “suitable for topical ophthalmic administration” is merely intended use and the 
Applicant argues the rejection of claims 1-4, 7, 23, 25, and 26-29 and alleges that Sengupta fails to remedy the deficiencies of Burke with regard to a composition "suitable for ophthalmic administration in a pharmaceutical dosage form" as is recited in claim 1. Applicant asserts that Sengupta does not teach a topical application of selenocysteine, therefore one of skill in the art would not be motivated to combine the teachings of Burke with the recitations of Sengupta. The Office has not provided a rationale for why a person of skill in the art would consider a teaching of oral and topical administration of selenium -6-Application No. 16/093,616Attorney Docket No.: 46968-706.831Response to the Non-Final Office Action date December 7, 2020to suggest an ophthalmic application of selenocysteine, let alone topical administration of selenocysteine. 
Sengupta teaches topical application of selenium; Sengupta teaches that the most important biological functions of selenium are attributed to selenoproteins, particularly selenocysteine (Abstract), which are essential antioxidants in skin and unveiled their role in keratinocyte growth and viability. Burke teaches the topical administration to mammal of a composition comprising selenoamino acids in a pharmaceutically acceptable transdermal carrier. Burke is the primary art that is being modified by Sengupta.  Therefore, it is obvious for a skilled artisan to incorporate the teaching of Sengupta to modify Burke and incorporate selenocysteine as the selenoamino acid in Burke’s composition. As discussed in the Office Action, one would have been motivated to do so 
Applicant traverses the rejection of Claims 1-2, 4, 7, 11-12, 23, 25-26, and 28-29 over Burke in view of Khaiat, Buseman, and McKay. Applicant alleges that Khaiat, Buseman, and McKay fail to remedy the deficiencies of Burke as these arts are silent with regard to a composition "suitable for ophthalmic administration in a pharmaceutical dosage form" as is recited in claim 1. 
Applicant's arguments have been fully considered but they are not persuasive for the reasons stated above. 
Applicant disagrees with the double patenting rejections of Claims 1-4, 7, 11, 23, and 25-59 over claims 1-3 of co-pending application No. 16/093,615 in view of Burke and Sengupta. The Office allegedly has provided no rationale as to why one of skill in the art would consider selenoamino acids to be an obvious variant of selenium disulfide. Furthermore, Applicant alleges that Burke and Sengupta do not remedy the deficiencies of the '615 application because both arts are silent as to a composition "suitable for ophthalmic administration in a pharmaceutical dosage form" as is recited in claim 1 and Sengupta discloses the topical application of selenium, not a selenoamino acid.
Applicant's arguments regarding the "suitable for ophthalmic administration in a pharmaceutical dosage form" have been fully considered but they are not persuasive for the reasons stated above. With regards to the selenium disulfide, as pointed in the double patenting rejection, ‘615 teaches selenium disulfide for topical administration on the eyelid margin, which Khaiat recognizes as a keratolytic agent. Burke teaches the topical application of selenoamino acid for hyperkeratosis. Thus, it is obvious for a skilled artisan to combine selenium disulfide and selenoamino acid for treating hyperkeratosis and expect to yield predictable results. One would have been motivated to do so 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-2, 4, 7, 23, 25-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, K. (US 5,330,757, Jul. 19, 1994), hereinafter Burke.
Applicants Claim
Applicants claim a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid, selenium methionine, as a keratolytic agent and wherein the composition is suitable for topical ophthalmic administration in a pharmaceutical dosage form, suitable for application to eyelid margin, and wherein the composition is formulated as a liquid solution, liquid gel, suspension, or emulsion; wherein the composition is formulated as a cream, lotion, or ointment; wherein the hyperkeratosis disorder is meibomian gland dysfunction or dry eyes.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Burke describes a method of enhancing and accelerating skin repair with a composition comprising selenoamino acids (Abstract), such as treatment of hyperkeratosis with topical L-selenomethionine (SeMet) in a pharmaceutically acceptable transdermal carrier (Table 2, Claims 1 and 2). Burke exemplifies a topical composition containing SeMet (Table 2). Thus, Burke renders instant Claims 1-2 obvious. 
Burke recites that suitable selenoamino acid composition carriers include oil-in-water emulsions, and oils in cream formulation, reading on the features in Claims 4 and 7.  Burke teaches selenoamino acids lotion or cream-type transdermal carrier at a concentration by weight or at least 0.002%, preferably 0.02% to 0.5%, more preferably about 0.05% to produce a composition applicable to the skin, reading on Claim 26. Burke exemplifies SeMet at 0.5% for use in hyperkeratosis treatment (Table 2), which is within the instantly claimed range in Claim 29. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Burke is silent on the elected formulations of suspension and ointment.  
Burke does not expressly teach that the hyperkeratosis disorder is meibomian gland dysfunction or dry eye, and the composition being suitable for topical application to the eyelid margin.  
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
While Burke teaches emulsion and cream formulation (Col. 3, lines 27-36), Burke is silent on the elected formulations of suspension and ointment. However, the instant claims do not indicate the type of suspension.  Therefore, the emulsion formulation of Burke also reads on the suspension formulation. Similarly, given that the instant claims do not recite the solvent base, the cream formulation of Burke also reads on the ointment.
With regards to Claims 23, 25 and 28, it is noted that the claims are directed for their intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Because Burke teaches the composition is for topical application suitable for hyperkeratosis disorder, nothing precludes the use of the composition on the eyelid margin for the treatment of meibomian gland dysfunction (MGD).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to topically apply the selenium methionine-.

Claims 1-4, 7, 23, 25, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, K. (US 5,330,757, Jul. 19, 1994), hereinafter Burke, as applied to Claims 1-2, 4, 7, 23, 25-26, and 28-29 above and in view of  Sengupta et al. (PLoS ONE 5(8): e12249, Aug. 2010), hereinafter Sengupta.
Applicants Claim
Applicants claim a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid as a keratolytic agent and wherein the composition is suitable for topical ophthalmic administration in a pharmaceutical dosage form, suitable for application to eyelid margin, wherein the hyperkeratosis disorder is meibomian gland dysfunction or dry eyes; wherein the selenium-containing amino acid is selenium cysteine.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Burke have been set forth supra. Burke further cites arts describing topical application of selenoamino acids leading to transdermal absorption of selenium, providing skin protection from UV irradiation induced skin damage (Col. 1, lines 60-68).
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
While Burke teaches selenoamino acids (Abstract; Col. 3, lines 27-50), Burke does not expressly teach selenocysteine.  
Sengupta is in the same field of endeavor and teaches that selenoproteins, particularly selenocysteine, are essential antioxidants in skin and unveiled their role in keratinocyte growth and viability (Abstract). Sengupta teaches the antioxidant role of selenoproteins in skin in addition to keratinocyte adhesion and growth in culture, by knocking down selenocysteine tRNA gene. Results show nd paragraph; Figure 2B; p. 5, right col. 1st and 2nd paragraphs). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Because Burke recognizes the value of selenoamino acids in topical applications for skin protection, and Sengupta also recognizes the antioxidant role of selenoproteins in skin, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sengupta to that of Burke, and add selenocysteine to the composition comprising selenomethionine for treating hyperkeratosis disorder. One would be motivated to do so with reasonable expectations of success because both Sengupta and Burke have identified selenoamino acids and selenoproteins, specifically pointing out selenocysteine and selenomethionine, and their significant roles in prevention and treatment of skin damage and overall skin health.

Claims 1-2, 4, 7, 11-12, 23, 25-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Burke, K. (US 5,330,757, Jul. 19, 1994), hereinafter Burke, as applied to Claims 1-2, 4, 7, 23, 25-26, and 28-29 above, and in view of  Khaiat et al. (US 2003/0180339 A1, Sep. 25, 2003), hereinafter Khaiat, and Buseman et al. (US 6,495,158 B1, Dec. 17, 2002, cited in the Information Statement filed 01/07/2019), hereinafter Buseman, and McKay, W. (US 9,205,241 B2, Dec. 8, 2015).
Applicants Claim
Applicants claim a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition further comprises an additional keratolytic or keratostatic agent selected from benzoyl peroxide, coal tar, dithranol, salicylic acid, retinoic acid, alpha-hydroxy acid, urea, lactic acid and selenium disulfide; wherein the composition is a depot formulation, wherein the composition further comprises a rubber-based, silicone-based, or acrylic-based pressure sensitive adhesive.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Burke have been described supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Burke is silent on the elected additional keratolytic agent, selenium disulfide.  Burke is also silent on depot formulation and the formulation further comprising rubber-, silicone-, or acrylic-based pressure sensitive adhesive.
Khaiat cures the deficiency by teaching compositions comprising vegetable protein for application to skin to inhibit or regulate sebum production, inhibiting the oily/shiny appearance and nature of skin and consequential disorders such as acne (Abstract). The composition according to Khaiat can include other active agents such as keratolytic agents salicylic acid, benzoyl peroxide, and selenium disulfide ([0011], [0023], Claims 7 and 18), and specifically exemplifying salicylic acid as keratolytic agent (Examples 3-26). Thus, Khaiat reads on the features of Claim 11. 
Buseman is in the field of therapeutic formulation patch for treating acne (Abstract) and cures the deficiency of Burke. Buseman describes how the chronic disorder, acne vulgaris, occurs with the excessive production of sebum and how this is worsen by the increase in keratinization of the stratum corneum. Buseman cites various patents teaching bandages, transdermal devices, and adhesive patches delivering keratolytic medicament such as salicylic acid or antipruritic agent such as sulfur (Col. 2, lines 43-45; Col. 2, lines 58-63; Col. 3, lines 8-14, and lines 25-31). Buseman’s invention teaches a method for treating or preventing acne by applying to the skin an adhesive patch for an effective period of time effective to treat or prevent acne or a pimple, wherein the patch contains an effective and known amount of a topical acne drug (Col. 7, lines 34-38; Col. 4, lines 32-36), thereby reading on the features of Claim 12. The adhesive comprise a therapeutic formulation including keratolytic agents such as salicylic acid or a pharmaceutically acceptable salt thereof present in about 0.5 wt.% to about 2.0 wt.%, a solvent that dissolves the salicylic acid, and a pressure sensitive adhesive (Col. 5, lines 7-21). Buseman teaches the patch with ointment or st paragraph; Claim 18; Examples 1-31). Buseman’s adhesive can include a hot melt pressure sensitive adhesive or solvent based pressure sensitive adhesive (e.g., polyacrylate, polyisobutylene, and polybutene), rubber, and silicone based pressure sensitive adhesives (Col. 17, lines 4-12). Thus, Buseman renders the features of Claim 12 obvious, and also reads on the elected species of Claim 7.
The patch of Buseman can also comprise the composition in a depot formulation. It is known in the art through the teachings of McKay that patches or adhesive sheet may be configured to receive a solid or semi-solid drug depot, which contains depot formulation (McKay, Claim 1, Claim 22, lines 59-63); The adhesive sheet, which can be a pressure sensitive adhesive, adheres to the desired target site (Col. 14, lines 13-23). McKay teaches therapeutic agents that may be incorporated in the adhesive device to include antiinflammatory agents such as salicylic acid (Col 8, line 18) and excitatory amino acids such as glutamate and aspartate (Col. 18, lines 63-64).  
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Burke and Khaiat both recognize the use of keratolytic agents for treating damaged skin. Both arts discuss preferable treatments including selenoamino acids (Burke, Abstract) and salicylic acid, benzoyl peroxide, resorcinol, sulfur, selenium disulfide (Khaiat, Claims 7 and 18) . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Khaiat with that of Burke and try any of the finite preferred keratolytic agents recited by Khaiat to combine with the selenoamino acid of Burke as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. One would have been motivated to do so because Burke allows for additional keratolytic actives (Claim 11) to the selenoamino acid-containing composition, and Khaiat 
Buseman expressly teaches the application of a patch containing ointment or gel formulation (Example 32), but not depot formulation. McKay recognizes the utility of the adhesive sheet containing depot compositions to deliver therapeutic agents such as salicylic acid and amino acids. By combining the teachings of Burke with Buseman and McKay, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to create a patch or adhesive medical device that delivers depot formulation containing keratolytic agent to the eyelid margin per the teachings of Burke. One would have been motivated to do so because Buseman and McKay recognize the utility of such devices for localized delivery as the pressure sensitive adhesives form bonds by the application of light pressure to bind the adhesive with the target tissue site and/or drug depot (Col. 14, lines 13-23). 
Buseman also recognizes inclusion of combinations of actives on the pressure sensitive adhesive patch.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Buseman with that of Burke, and incorporate the composition of Burke comprising selenium-containing amino acid to replace or combine with the salicylic keratolytic agent of Buseman. One would have been motivated to do so because Buseman exemplified compositions containing salicylic acid and sulfur for the treatment of skin conditions, and Burke has shown that selenoamino acids are effective actives for topical, transdermal application of treatments of skin conditions such as hyperkeratosis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-4, 7, 11, 23, 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of co-pending Application No. 16/093,615 in view of Burke, K. (US 5,330,757, Jul. 19, 1994), hereinafter Burke, and Sengupta et al. (PLoS ONE 5(8): e12249, Aug. 2010), hereinafter Sengupta, and as evidenced by Khaiat et al. (US 2003/0180339 A1, Sep. 25, 2003).
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims recite a composition for treating a hyperkeratosis disorder in a patient in need thereof, wherein the composition comprises a selenium-containing amino acid as a keratolytic agent and wherein the composition is suitable for topical ophthalmic administration in a pharmaceutical dosage form, wherein the composition further comprises an additional keratolytic agent such as selenium disulfide.
The conflicting claims, hereinafter ‘615, recite a composition comprising selenium disulfide and an anhydrous semi-solid ophthalmic base, wherein the composition is substantially free of selenium disulfide agglomerates, wherein the composition is substantially free of surfactants and dispersing agents, and wherein the composition is suitable for topical administration on the eyelid margin, wherein the selenium disulfide is dispersed in the anhydrous semi-solid ophthalmic oleaginous base selected from the group consisting of petroleum, white petroleum, mineral oil, vegetable oils and combinations thereof. 
The instant claims differ from ‘615 in that it recites selenium containing amino acids, particularly selenium methionine and selenium cysteine, and the concentration of these selenoamino acids in the composition whereas ‘615 is silent on these features. The instant claims also differ from ‘615 in that it recites the genus formulation of liquid solution, liquid gel, suspension, or emulsion, cream, lotion, or ointment while, in lieu of the formulation, ‘615 recites the base for the composition.
The teachings of Burke and Sengupta have been set forth in the rejection above and cure the deficiency of ‘615.  To summarize, Burke renders obvious the selenoamino acids in cream and emulsion 
‘615 presents a composition comprising selenium disulfide suitable for topical administration on the eyelid margin. Thus, Burke and ‘615 both recognize the use of keratolytic agents for application to skin. Sengupta teaches the antioxidant role of selenoproteins, most importantly selenocysteine, in skin and how absence of selenocysteine causes skin aberration. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Burke and Sengupta with that of ‘615 and combine selenoamino acids with selenium disulfide for topical administration on the eyelid margin to treat hyperkeratosis.  One would have been motivated to do so because ‘615 is directed to application of selenium sulfide, a keratolytic agent as evidenced by Khaiat, to eyelid margins, and Burke allows for additional keratolytic actives to its selenoamino acid-containing compositions with application for hyperkeratosis treatment.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-4, 7, 11, 23, 25-29 of the instant application and Claims 1-3 of co-pending Application No. 16/093,615 are obvious variants and are not patentability distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

No claims are allowed.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616